On Rehearing
We granted a rehearing in this case because it was vigorously urged by counsel for the city that the only pertinent question presented to us was whether or not the extension of the boundaries of the city is reasonable.
The purport of our original opinion was to the effect that Municipal Ordinance No. *Page 274 
158 was null and of no effect for the reason that there had not been a compliance with the procedure outlined in Act No. 315 of 1946 in the adoption of the ordinance. We took the position that the power of the city to enlarge its territory was delegated to it by the Legislature by statute and that the failure to comply with the procedure outlined therein rendered the ordinance null. We cited numerous authorities to support this conclusion. After reconsidering the case, we are convinced that our conclusion in the original opinion is correct and that it eliminates the necessity of passing on the question of the reasonableness of the extension. However, since it has been so strenuously urged that we pass on the reasonableness of the extension, we have arrived at the conclusion, after a careful consideration of the record, that it is unreasonable to extend the boundaries of the city in the manner proposed.
An examination of the map attached to the original opinion discloses that the boundary lines are irregular, thereby including and excluding property in the same vicinity. It also reveals that a large area within the boundary is excluded. The record discloses no valid reason for the exclusion and inclusion of these properties. The irregularity of the boundary is not brought about by any barriers or obstacles, natural or otherwise. There is some doubt as to whether the petitions of the property owners would have been sufficient in number and amount if certain properties had *Page 275 
not been excluded in the proposed extension.
The power to extend the corporate limits having been delegated by the Legislature, it is our right and duty to inquire whether the city, in the exercise of the power delegated to it, has complied with the condition upon which it was granted, the condition being that the ordinances enacted pursuant to such power shall be reasonable, impartial, fair, general in application and consistent with law, public policy, and common right. New Orleans  N.W. R. Co. v. Vidalia, 117 La. 561,42 So. 139.
"The legal, as well as the popular idea of a municipal corporation in this country, both by name and use, is that of oneness, community, locality, vicinity; a collective body, not several bodies; a collective body of inhabitants, i. e., a body of people collected or gathered together in one mass, not separated into distinct masses, and having a community of interest because residents of the same place, not different places. So, as to territorial extent, the idea of a city if one of unity, not of plurality; of compactness or contiguity, not separation or segregation." 37 Am.Jur. 644, par. 27.
The rule of contiguity applies to the extension of a city's boundaries. The rule is consistent with the one laid down in the Vidalia case, that an ordinance of this nature must be reasonable, impartial, general in its application and consistent with common right. *Page 276 
There is evidence in the record that the area embraced in the proposed extension is rapidly developing and in need of the services of the city. This evidence merely shows a necessity for an extension of the city's limits. There is a vast difference between the necessity for an extension and the reasonableness of a proposed extension. The need for an extension may be ever so great but it would not justify the extension of the city's limits in an arbitrary and discriminatory manner.
The fact that the Country Club property is used by members of the club solely for recreational purposes and the fact that it was not embraced in the petition presented to the city council would not justify its exclusion in the proposed extension since the greater part of the adjacent and surrounding property is embraced therein.
The arbitrary fixing of the boundary lines in such a manner as to exclude and include property in the same vicinity and the arbitrary exclusion of property within the boundaries is not only unreasonable but discriminatory.
For the reasons assigned, our original decree is reinstated and affirmed at defendant's cost.